PARKER, P. J.
I cannot discover any question in this case that was not decided by the general term on the former appeal. See 80 Hun, 476, 30 N. Y. Supp. 512. The law as then laid down fully sustains the conclusions of the trial judge in the record before us. It is not the province of this court to review the decisions of that court. Being controlled by that decision, therefore, I conclude that the judgment appealed from should be affirmed, with costs. Judgment in each of the cases affirmed, with costs. All concur,, except PUTNAM, J., not acting. See 42 N. Y. Supp. 335, 571.